DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 16, lines 10-16, the limitation providing a center circumferential stripe together with first and second outer circumferential stripes is unclear in that circumferential stripes necessarily intersect one another such that an orientation of center and outer circumferential stripes is not possible.  Further, given that the circumferential stripes intersect, the limitation indicating that one circumferential stripe is between two others is not possible.  The scope of the claim is indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 19 repeats the limitations of Claim 18 and adds no further limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al., U.S. Patent Application No. 2013/0130841, in view of Morgan, U.S. Patent Application No. 2014/0073462, and in further view of Kuntimaddi, U.S. Patent Application No. 2014/0066229.  As to Claim 1, Morgan, ‘841, teaches a golf ball comprising a core (12) and a cover layer (14, 16) formed from a polyurethane or polyurea bulk material, paragraphs 0026 and 0043-0045.  The cover layer may define a first surface area portion (CP1) of uniform first color (B) and a second surface area portion (CP2) of a uniform second color (D), paragraph 0006.  The first color may be different from the second color, paragraph 0008.  The examiner notes that the first surface area and the second surface area comprise two colors.  It follows that the first and second surface areas each have a uniform color.  Morgan, ‘841, teaches that the first and second surface area portions may comprise half shells, which may be joined around a core to form the ball, paragraph 0024 and see Figure 1.  It follows that a seam is present between the first surface area portion and the second surface area portion.  Morgan, ‘841, is silent as to the cover layer comprising color additives of a first color and a second color in the bulk material of respective cast half shells.  Morgan, ‘462, teaches that a colored golf ball may comprise color additive (solid color) uniformly present in cover bulk material, paragraph 0003, and that a bi-color ball may be formed by joining two differently colored cast cover halves on a core, paragraph 0007.  It would have been obvious to one of ordinary skill in the art at the effective filing date to include a first color additive uniformly present in bulk material of a first cast cover half and a second color additive uniformly present in a bulk material of a second cast color half, as taught by Morgan, ‘462, to provide Morgan, ‘841, with uniform first and second colors, the colors being different, to yield the predictable result of a uniquely colored ball.  Morgan, ‘841, as modified, is silent as to a circumferential stripe.  Kuntimaddi teaches a golf ball being painted over its entire outer surface, partially masked and painted with a second color different from the first, and repeating “n” times to produce a golf ball having “n” different colors on the surface, paragraph 0047.  Kuntimaddi teaches that a ball may be painted with a first color, masked with a first masking part covering less than half of the sphere, painted with a second color, masked with a second mask part covering less than half of an opposite portion of the sphere,  and painted with a third color, paragraph 0058 and see Figure 8.  The central stripe of a uniform third color is a circumferential stripe different from the first and second colors.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with a circumferential stripe of a third color different from the first two colors, as taught by Kuntimaddi, to provide Morgan, ‘841, as modified, with an equatorial stripe, which stands out visually, to yield the predictable result of facilitating alignment of an aesthetically pleasing ball.  Morgan, ‘841, as modified, discloses the claimed invention except for providing that the circumferential stripe may be located on the seam.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the circumferential stripe on the seam, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 3, Morgan, ‘841, teaches that the half-shells may have different colors intended to provide a bi-color ball, paragraphs 0025 and 0026.  Colors may be blue, red, yellow, purple, orange, green, etc., paragraph 0020.  It follows that two different non-white colors may be selected to provide the bi-colored ball.  As to Claim 4, Morgan, ‘841, teaches that the total surface area of the first and second surface area portions may be substantially similar, paragraph 0026, and that the first and second surface area portions may be half-shells, paragraph 0024, suggesting that the total surface areas may be equal.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide equal total areas of the first and second surface area portions, as suggested.  As to Claim 6, Morgan, ‘841, teaches that the first and second surface area portions may each be in the shape of a hemisphere (half-shell), paragraph 0024 and see Figure 1.  As to Claim 7,  Morgan, ‘841, teaches that the first and second surface area portions may together constitute the entire surface area of the golf ball, paragraph 0016.   As to Claims 9 and 12, Kuntimaddi teaches that a first surface area portion (34) may be dome shaped and that a second surface area (36) portion may be dome shaped, see Figure 8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with dome shaped first and second surface area portions, as taught by Kuntimaddi, to provide Morgan, ‘841, as modified, with a known substitute shape for golf ball surface area portions.  As to Claim 10, Kuntimaddi teaches that the first and second surface area portions together with the circumferential stripe may constitute the entire surface area of the golf ball, paragraph 0058 and see Figure 8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with first and second surface area portions and a circumferential stripe arranged as claimed and as taught by Kuntimaddi, to provide Morgan,’841, as modified, with a known substitute ball surface arrangement.   As to Claim 11, Morgan, ‘841, as modified by Morgan, ‘462, and Kuntimaddi, is applied as in Claim 1, with the same obviousness rationales being found applicable.  Morgan, ‘841, teaches that the two cover halves may have the same color (equal hue), paragraph 0008, suggesting that the half shells may be of the same color.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with first and second colors being the same with the third color being different, as suggested.

  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘462, and Kuntimaddi as applied to claim 1 above, and further in view of Klein, U.S. Patent Application No. 2007/0207874.  Morgan, ‘841, as modified, substantially shows the claimed limitations, as discussed above.  Further, Morgan, ‘841, teaches that the half-shells may have different colors intended to provide a bi-color ball, paragraphs 0025 and 0026.  Colors may be blue, red, yellow, purple, orange, green, etc., paragraph 0020.  It follows that two different colors may be selected to provide the bi-colored ball.  Morgan, ‘841, as modified, does not specifically name white as a color choice.  Klein teaches that regions of a golf ball may be have different colors and that one region may be green and another region may be white, paragraph 0019.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with white as a different color choice for a region of golf ball surface, as taught by Klein, to provide Morgan, ‘841, as modified, with a known substitute color choice for a region having a different color.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘462, and Kuntimaddi, as applied to claim 1 above, and further in view of Hanna et al., U.S. Patent No. 9,283,443.  Morgan, ‘841, as modified, substantially shows the claimed limitations, as discussed above.  Morgan, ‘841, as modified, is silent as to a pole stamp.  Hanna teaches that a golf ball may be provided with a pole stamp, Col. 3, ln. 40-45.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with a pole stamp, as taught by Hanna, to provide Morgan, ‘841, as modified, with a known substitute mark for a golf ball.  Morgan, ‘841, as modified, discloses the claimed invention except for specifying that the pole stamp may be arranged on the seam.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the pole stamp on the seam, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, ‘841, in view of Morgan, ‘462, and Kuntimaddi, and further in view of Boyer, U.S. Patent Application No. 2005/0170920.  As to Claim 16, Morgan, ‘841, as modified by Morgan, ‘462, and Kuntimaddi, is applied as in the treatment of Claim 1 above.  Morgan, ‘841, as modified, is silent as to first and second outer circumferential stripes on either side of a center circumferential stripe with all three circumferential stripes between first and second portions.  Boyer teaches that a sport ball (100) may be provided with a circumferential stripe (106) between first and second surface area portions together with two additional stripes (102) between first and second surface area portions, paragraph 0024 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with two stripes of uniform color between the first and second surface area portions, as taught by Boyer, to provide Morgan, ‘841, as modified, with additional alignment markings to yield the predictable result of facilitating observation of the ball rotation while in motion.  Morgan, ‘841, as modified, discloses the claimed invention except for indicating that additional stripes may be circumferential.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the additional stripes as circumferential, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  Boyer teaches that contrasting colors may be selected for the portions of the ball surface, suggesting that the two outer stripes may have a uniform fourth color and the center circumferential stripe may have a uniform third color, paragraph 0031.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with two outer circumferential stripes having a fourth color and the center circumferential stripe having a third color, as suggested by Boyer, to provide Morgan, ‘841, as modified, with additional visual contrast, to yield the predictable result of enhancing visibility.  Claim 16 is treated as best understood, in view of the rejection under 35 USC §112(b).  

    PNG
    media_image1.png
    508
    742
    media_image1.png
    Greyscale


As to Claim 17, Morgan, ‘462, teaches that golf ball color may be white, paragraph 0003.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morgan, ‘841, as modified, with white as the ball color, as taught by Morgan, ‘642, to provide Morgan, ‘841, as modified, with first, second, and third colors being the same color, as a known substitute color scheme. As to Claims 18 and 19, Morgan, ‘462, teaches that the golf ball may have white color, as discussed above.  It would have been obvious to select white as a fourth color, as taught by Morgan, ‘462, to provide Morgan, 841, as modified, with a fourth color being white, as a known substitute ball color scheme.  
Response to Arguments
Applicant’s arguments submitted 15 May 2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        24 May 2022